Title: From Alexander Hamilton to James McHenry, 15 July 1799
From: Hamilton, Alexander
To: McHenry, James


          
            My dear Mac.
            New York July 15th. 1799—
          
          If Meade was here he would tell you there never was an Irishman but would now and then discover the potatoe in his head
          I did not mention the particulars you cite in the case of the Hollander, because the very necessity of troubling you on the subject implied that he was not naturalised and was without the letter of the regulation.
          Agreably to your permission I shall give a special authority to Col: Ogden to enlist the man in Question
        